Case 3:18-cv-01192-BJD-PDB Document 14 Filed 07/02/19 Page 1 of 2 PageID 66




                        UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION

 ARILYN JAMES,

               Plaintiff,
 v.                                                 CASE NO: 3:18-CV-1192-J-39PDB

 TRANSWORLD SYSTEMS, INC.,

               Defendant.
                                                /

                            NOTICE OF PENDING SETTLEMENT

       Plaintiff, ARILYN JAMES, pursuant to M.D. Fla. Local Rule 3.08, notifies the Court

that the parties have reached a settlement in this case and are currently finalizing the

settlement documents. Once complete, the settlement should resolve all issues in this

action. The parties will file the requisite dismissal documents when settlement is complete.

                                                        Respectfully Submitted,

                                                        DAVIS LAW FIRM

                                                        /s/ Ariel R. Spires
                                                        TODD M. DAVIS, ESQ.
                                                        FL BAR NO. 58470
                                                        TD@DavisPLLC.com
                                                        ARIEL R. SPIRES, ESQ.
                                                        FL BAR NO. 0124523
                                                        aspires@DavisPLLC.com
                                                        231 East Adams Street
                                                        Jacksonville, FL 32202
                                                        904-400-1429 (T)
                                                        904-638-8800 (F)
Case 3:18-cv-01192-BJD-PDB Document 14 Filed 07/02/19 Page 2 of 2 PageID 67




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 2, 2019, I E-filed this document using the CM/ECF

system. I further certify that I am not aware of any non-CM/ECF participants.

                                                          /s/ Ariel R. Spires
                                                          ARIEL R. SPIRES, ESQ.




                                           Page 2 of 2
